DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 03/10/2022. Presently, claims 1, and 3-21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, 10, 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by US Patent Application Publication No. 2014/0128165 to Ganz.
	With regard to claim 1, Ganz discloses a non-transitory computer-readable storage medium having stored therein an information processing program for use with an information processing apparatus to execute an application, the application including a plurality of games using characters to each of which at least one of a plurality of skills influencing progress of a game is added, the information processing program causing the one or more processors to execute operations comprising: executing a first game, which is one of the plurality of games, by using a possessed character that is possessed by a user (0038-0039; 0049); adding at least one skill among the plurality of skills to the possessed character on the basis of designation by the user, wherein said at least one skill satisfies a condition for being designated by the users (0038-0039; 0049); executing a second game that is different from the first game among the plurality of games and uses a use character assigned to used in the second game (fig. 4, 5; 0038-0039; 0049; 0059-0060; wherein different users can employ different characters across multiple games as shown in figs. 4 and 5 and discussed throughout); adding at least one skill among the plurality of skills to the use character in accordance with progress of the second game (0038-0039; 0049; 0059-0060); prior to a character corresponding to the use character being given to the user for use in the first game, determining that a giving condition is satisfied (0062; wherein the user has to purchase or trade a character in order to get it); and based on satisfaction of the giving condition, executing a process of setting the character corresponding to the use character as the possessed character that is used in the first game by the user (0062; wherein the user can purchase a character from another user and then use that character within the various world(s) of the games).
	With regard to claim 3¸Ganz discloses that the one or more processors execute a first game using the possessed character that is a character possessed by the user, among the characters, and the one or more processors execute a second game using the use character assigned to be used in the second game, among the characters (0038-0039; 0049; 0060).
	With regard to claim 5, Ganz discloses that the one or more processors add at least one skill selected from among the plurality of skills according to a predetermined rule, to the use character (0039).
	With regard to claim 7, Ganz discloses that the one or more processors add a skill to the use character each time a progress condition regarding the progress of the second game is satisfied (0039).
	With regard to claim 8, Ganz discloses that when the progress condition is satisfied, the one or more processors add a skill to the use character that satisfies a character condition regarding the second game, among a plurality of the use characters used for satisfying the progress condition (0039).
	With regard to claim 10, Ganz discloses that the plurality of skills are classified into a plurality of groups, and a predetermined number of skills are allowed to be added to one use character per group (0039).
	With regard to claim 12¸Ganz discloses that the one or more processors add a skill to the possessed character on a condition that an in-application asset possessed by the user in the application is consumed (0039; 0049), and the one or more processors adds a skill to the use character without consuming the in-application asset as a condition (0039).
	With regard to claim 13, Ganz discloses that at least one skill is associated with each possessed character (0039); when adding, to a certain possessed character, a skill that is not associated with the possessed character, the one or more processors add the skill to the possessed character on a condition that the in-application asset is consumed (0039; 0049); and the one or more processors permit both a skill that is associated with the use character and a skill that is not associated with the use character, to be added to the use character without consuming the in-application asset (0039 where the players learns new moves).
	With regard to claim 14, Ganz discloses that the one or more processors present both a skill that is associated with the use character and a skill that is not associated with the use character, as candidates, and add a skill designated by the user among the candidates to the use character (0039 increases in strength and also can learn different moves).
	With regard to claim 15, Ganz discloses that at least one skill among the plurality of skills is associated with the in-application asset (0039; 0049), and when adding, to a certain character, a skill that is not associated with the character, the one or more processors add a skill associated with the in-application asset possessed by the user in the application, to the character at least on a condition that the in-application asset is consumed (0039; 0049).
	With regard to claim 16, Ganz discloses that the one or more processors give the in-application asset and/or a type of an asset that is different from the in-application asset and convertible into the in-application asset, to the user in accordance with the progress of the second game (0039).
	With regard to claim 17, Ganz discloses that a skill use condition that is satisfied by advancing the first game is set for skills added to the possessed character (0039), the information processing program further causes the one or more processors to execute setting a skill for which the skill use condition is satisfied, among the skills added to the possessed character, to be in a state where the skill is used by the possessed character to which the skill is added (0039), and the one more processors set a skill added to the use character to be in a state where the skill is used by the possessed character, regardless of whether or not the skill use condition is satisfied (0039).
	Claims 18-20 are mirror claims of claim 1 and are rejected in like manner.
	With regard to claim 21, Ganz discloses that the character corresponding to the use character that is set is further based on the at least one skill among the plurality of skills that have been added to the use character by the user during progress of the second game (0039; 0049; 0060; 0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganz in view of US Patent Application Publication No. 2012/0088586 to Watkins.
	With regard to claim 4, Ganz does not appear to explicitly disclose that the same influence is done to both characters. However, Watkins teaches that when the same skill is added to each of the possessed character and the use character that correspond to each other, the skill has the same influence on the progress of the second game in which the use character is used, as on progress of the first game in which the possessed character is used (0067; 0082). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Watkins with the disclosure of Ganz such that players do not feel others are getting better treatment with various characters.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz in view of US Patent Application Publication No. 2014/0087836 to Sato.
	With regard to claim 6, Ganz does not appear to explicitly disclose a random selection. However, Sato teaches that the one or more processors add a skill designated by the user among skills selected from among the plurality of skills by random selection, to the use character (0054). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Sato with the disclosure of Ganz in order to provide interesting non/formulaic events to the users and thus make the game more entertaining by not being strictly tied to a set formula.
	With regard to claim 11¸Ganz does not appear to explicitly disclose deleting skills. However, Sato teaches that when newly adding, to the use character to which the predetermined number of skill in the same group have been added, a skill in the group, the one or more processors delete on of the already added skills and adds the new skill to the use character (fig. 4; 0052). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Sato with the disclosure of Ganz in order for the game to become more strategic in that now a player would have to really understand what skills to focus on as they would not be able to have all skills ever.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ganz in view of US Patent Application Publication 2014/0080558 to Knutsson.
	With regard to claim 9, Ganz does not appear to explicitly disclose a number of times that a game can be played. However, Knutsson teaches that the one or more processors limit a number of times the user plays the second game per unit period (0296-0298). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Knutsson with the disclosure of Ganz such that users would have to return to a game at a later time and thus create a longer lasting lifespan of the game itself rather than allowing users to burn out on the game in a short period of time.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection which has been presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715